                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

TERRY EDWARD ELLISON,                           )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )      No.:   3:20-CV-175-TAV-HBG
                                                )
BOBBY BROOKS,                                   )
SGT. STACIE ENGLAND,                            )
TAMMY REAGAN,                                   )
CLAIBORNE COUNTY                                )
SHERIFF’S OFFICE,                               )
CLAIBORNE COUNTY,                               )
SGT. JOSH SMITH,                                )
ROBERT SEXTON, and                              )
LT. STARLA BERRY,                               )
                                                )
              Defendants.                       )

                                    JUDGMENT ORDER

       For the reasons set forth in the memorandum and order filed herewith, it is ORDERED

and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42 U.S.C. § 1983, is

DISMISSED for failure to state a claim upon which relief may be granted.             28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Because the Court CERTIFIED in the memorandum and order that any appeal from this

order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE
  ENTERED AS A JUDGMENT
      s/ John L. Medearis
     CLERK OF COURT



Case 3:20-cv-00175-TAV-HBG Document 6 Filed 05/06/20 Page 1 of 1 PageID #: 24
